DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-7, 11-14, 16-19, 21 and 26-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the amendment to the claim includes allowable subject matter found in claim 15 indicated in the last Office action posted on 25 January 2021. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method including the step of identifying one or more patient compliance factors based on the compliance signal, wherein the one or more patient compliance factors identify whether the oral appliance has been at a specified orientation relative to the oral cavity for a specified amount of time in combination with the elements set forth in the claim.
Regarding claim 16, the amendment to the claim includes allowable subject matter found in claim 22 indicated in the last Office action posted on 25 January 2021. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a system including an extra-oral sensor configured to be outside of an oral cavity including a biosensor configured to detect presence or absence of one or more biological chemicals on the oral appliance, the extra-oral sensor is configured to provide a compliance signal in combination with the elements set forth in the claim.
Regarding claim 27, the amendment to the claim includes allowable subject matter found in claim 15 indicated in the last Office action posted on 25 January 2021. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a system including a compliance analysis engine configured to identify one or more patient compliance factors based on the compliance signal, wherein the one or more patient compliance factors identify whether the oral appliance has been at a specified orientation relative to the oral cavity for a specified amount of time in combination with the elements set forth in the claim.
Regarding claim 32, the amendment to the claim includes allowable subject matter found in claim 7 indicated in the last Office action posted on 25 January 2021. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a system including an oral appliance case including a biosensor configured to detect presence or absence of one or more biological chemicals on the oral appliance and to provide a compliance signal in combination with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772